773 F.2d 276
Bobby Allen BRYANT, Petitioner,v.Louie L. WAINWRIGHT, etc., et al., Respondents.
No. 84-5645.
United States Court of Appeals,Eleventh Circuit.
Sept. 16, 1985.

William J. Sheppard, P.A., Courtney Johnson, Jacksonville, Fla., for petitioner.
Appeal from the United States District Court for the Southern District of Florida.
Before VANCE, JOHNSON and CLARK, Circuit Judges.

BY THE COURT:

1
Appellant Bobby Allen Bryant's petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 was dismissed by the district court in a carefully considered fifteen page order on the ground that admission of the challenged evidence did not render the trial fundamentally unfair and did not rise to the level of a constitutional violation.


2
Appellant timely filed a motion to appeal in forma pauperis, motion for certificate of probable cause, and a notice of appeal.  The district court granted the motion to appeal in forma pauperis but did not rule on the motion for certificate of probable cause.


3
We remand to the district court for entry of an order on the motion for certificate of probable cause, but retain jurisdiction of this case pending receipt of such an order.   See Clements v. Wainwright, 648 F.2d 979, 980 and n. 2 (5th Cir.1981);  and Fabian v. Reed, 707 F.2d 147 (5th Cir.1983).